DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS submitted on 30 NOV 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Objections
The 15 FEB 2021 amendment to claim 6 obviates the objection noted in the previous Office action.
Claim Rejections – 35 USC § 112
The 15 FEB 2021 cancellation of claims 8 and 9 overcome the rejections noted in the previous Office action.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. claim 3, line 2, replace “one of discrete” with “one of the discrete”.
Remarks
This application was in condition for allowance except for the following:
A. typographical error/antecedent basis. Cf. line 3 of claim 3 and MPEP 2173.05(e).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 2-6 are allowed because the cited prior art, individually or in combination, does not disclose or suggest all of the following claimed limitations: “… a plurality of spacers within the vertical stack of spacers contacts a sidewall, a portion of a top surface, and a portion of a bottom surface, of a respective one of the insulating layers within the alternating stack”, as recited in independent claim 2. 
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815